Title: William Smith Shaw to Abigail Adams, 5 February 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            My dear aunt
            Philadelphia Feb 5th 1799 Tuesday Eve.
          
          There is a class of men in this country, possessing some public confidence, but entirely destitute of any moral principle, whose whole lives are spent in the prostitution of their talents to the perversion of reason—whose unceasing endeavors are to mislead the public mind— to obstruct public business and by the aid of cavil, misrepresentation and artificial odium, to deprive the government of that public and general confidence and support, without which, it cannot act with vigor and effect. I am led to these observations by the hellish conduct of the Virginians. Some of them do not hesitate to say that they wish a seperation of the state from the general union to take place. Giles openly avows this. They appear as if they were determined to bid

defiance to all laws human and divine. A printer at Richmond published seditious matter the day before the circuit court sat there in hopes of a prosecution; & the friends of government passed it over on account of the irritation it would produce & because they knew that such a prosecution would recommend him to the Legislature for printer to the state. You must have seen the address to the commonwealth of Virginia, proposed by Taylor in house of Representatives of that state and which passed the house by a majority of 22. This was a most infamous appeal to the people. I send you with this, the address from the minority which will prove to you that some good can come even out Nazareth.
          My love to Louisa if your please / Yours / with respect & esteem.
        